UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2214


MARION WILSON,

                    Plaintiff - Appellant,

             v.

MONTGOMERY COUNTY; MICHAEL NESSELT; ANGELA WASHINGTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Gina Simms, Magistrate Judge. (8:18-cv-03707-GLS)


Submitted: January 31, 2022                                       Decided: February 7, 2022


Before NIEMEYER and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marion Wilson, Appellant Pro Se. Marc Pemble Hansen, Edward B. Lattner, John Paul
Markovs, OFFICE OF THE COUNTY ATTORNEY, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marion Wilson appeals the magistrate judge’s orders granting Defendants’ motion

to dismiss Wilson’s civil action challenging the termination of his employment and

denying Wilson’s Fed. R. Civ. P. 59(e) motion. * We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge.

Wilson v. Montgomery Cnty., No. 8:18-cv-03707-GLS (D. Md. Sept. 15, 2020 & Nov. 10,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




      *
        The parties consented to the exercise of jurisdiction by the magistrate judge.
28 U.S.C. § 636(c).

                                           2